Order filed August 23, 2022




                                      In The

                    Fourteenth Court of Appeals
                                   ____________

                              NO. 14-22-00582-CV
                                   ____________

                          IN THE MATTER OF Q. B.


            On Appeal from the COUNTY COURT AT LAW NO 2
                           Brazoria County, Texas
                       Trial Court Cause No. JV23866

                                     ORDER

      This is an accelerated appeal from an order entered under section 54.02 of
the Texas Family Code respecting transfer of the child for prosecution as an adult.
Appeals in juvenile certification cases and child protection cases are to be brought
to final disposition within 180 days of the date the notice of appeal is filed. Tex.
Fam. Code Ann. § 54.02. This accelerated schedule requires greater compliance
with deadlines.

      The clerk’s record in this case was due August 15, 2022. See Tex. R. App. P.
35.1(b). On August 16, 2022, the clerk of this court sent a letter to the Brazoria
County District Clerk, informing her the record had not been filed.

      The court has not received a request for an extension of time to file the
record. The record has not been filed with the court. We therefore issue the
following order.
      We order the Brazoria County Clerk, to file the record in this appeal on or
before September 2, 2022.

                                  PER CURIAM

Panel Consists of Justices Spain, Poissant, and Wilson.